                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

MICHAEL SHANE GRIGGS,                   )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )        CASE NO. 3:18-cv-422-GMB
                                        )        [WO]
NANCY A. BERRYHILL,                     )
Acting Commissioner of Social Security, )
                                        )
      Defendant.                        )

                     MEMORANDUM OPINION AND ORDER

       On February 11, 2015, Michael Shane Griggs applied for Supplemental Security

Income benefits and Disability Insurance Benefits alleging that he became disabled on

December 1, 2013. R. 15, 286–93 & 304. His applications initially were denied. R. 136–

53 & 157–66. After two hearings, an Administrative Law Judge (“ALJ”) issued a decision

on June 16, 2017 finding Plaintiff not to be disabled. R. 12–31.

       Thereafter, the Appeals Council denied Plaintiff’s request for review. R. 1–6 &

284–85. As a result, the ALJ’s decision became the final decision of the Commissioner

of Social Security (“Commissioner”). Judicial review proceeds pursuant to 42 U.S.C.

§ 405(g) and 28 U.S.C. § 636(c). After careful scrutiny of the record and briefs, the court

concludes that the Commissioner’s decision is to be AFFIRMED.

                            I. NATURE OF THE CASE

       Griggs seeks judicial review of the Commissioner’s decision denying his

application for disability insurance benefits. United States District Courts may conduct
limited review of such decisions to determine whether they comply with applicable law

and are supported by substantial evidence. 42 U.S.C. § 405. The court may affirm, reverse

and remand with instructions, or reverse and render a judgment.

                              II. STANDARD OF REVIEW

         The court’s review of the Commissioner’s decision is a limited one. In fact, the

court’s sole function is to determine whether substantial evidence supports the ALJ’s

opinion and whether the ALJ applied the proper legal standards. See Jones v. Apfel, 190

F.3d 1224, 1228 (11th Cir. 1999); Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir.

1983).

         “The Social Security Act mandates that ‘findings of the Secretary as to any fact, if

supported by substantial evidence, shall be conclusive.’” Foote v. Chater, 67 F.3d 1553,

1560 (11th Cir. 1995) (quoting 42 U.S.C. § 405(g)). Thus, this court must find the

Commissioner’s decision conclusive if it is supported by substantial evidence. Graham v.

Apfel, 129 F.3d 1420, 1422 (11th Cir. 1997). Substantial evidence is more than a scintilla

––the evidence must do more than merely create a suspicion of the existence of a fact, and

must include such relevant evidence as a reasonable person would accept as adequate to

support the conclusion. Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997) (citing

Richardson v. Perales, 402 U.S. 389, 401 (1971)); Foote, 67 F.3d at 1560 (citing Walden

v. Schweiker, 672 F.2d 835, 838 (11th Cir. 1982)).

         If substantial evidence supports the Commissioner’s decision, the district court will

affirm even if the court would have reached a contrary result as finder of fact, and even if

the evidence preponderates against the Commissioner’s findings. Ellison v. Barnhart, 355
F.3d 1272, 1275 (11th Cir. 2003); Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir.

1991) (quoting MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)). The court

must view the evidence as a whole, taking into account evidence favorable as well as

unfavorable to the decision. Foote, 67 F.3d at 1560 (citing Chester v. Bowen, 792 F.2d

129, 131 (11th Cir. 1986). The court “may not decide facts anew, reweigh the evidence,

or substitute [its] judgment for that of the [Commissioner],” but rather it “must defer to

the Commissioner’s decision if it is supported by substantial evidence.” Miles v. Chater,

84 F.3d 1397, 1400 (11th Cir. 1997) (quoting Bloodsworth, 703 F.2d at 1239).

       The court also will reverse a Commissioner’s decision on plenary review if the

decision applies incorrect law, or if the decision fails to provide the district court with

sufficient reasoning to determine that the Commissioner properly applied the law. Keeton

v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citing Cornelius

v. Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991)). There is no presumption that the

Commissioner’s conclusions of law are valid. Id.; Brown v. Sullivan, 921 F.2d 1233, 1236

(11th Cir. 1991) (quoting MacGregor, 786 F.2d at 1053).

              III. STATUTORY AND REGULATORY FRAMEWORK

       The Social Security Act’s general disability insurance benefits program (“DIB”)

provides income to individuals who are forced into involuntary, premature retirement,

provided they are both insured and disabled, regardless of indigence. See 42 U.S.C.

§ 423(a). The Social Security Act’s Supplemental Security Income (“SSI”) is a separate

and distinct program. SSI is a general public assistance measure providing an additional

resource to the aged, blind, and disabled to assure that their income does not fall below
the poverty line. Eligibility for SSI is based upon proof of indigence and disability. See

42 U.S.C. §§ 1382(a) & 1382c(a)(3)(A)–(C). However, the law and regulations governing

a claim for DIB and a claim for SSI are identical, and therefore claims for DIB and SSI

are treated identically for the purpose of determining whether a claimant is disabled.

Patterson v. Bowen, 799 F.2d 1455, 1456 n. 1 (11th Cir. 1986). Applicants under DIB

and SSI must prove “disability” within the meaning of the Social Security Act which

defines disability in virtually identical language for both programs. See 42 U.S.C.

§§ 423(d), 1382c(a)(3) & 1382c(a)(3)(G); 20 C.F.R. §§ 404.1505(a) & 416.905(a). A

person is entitled to disability benefits when the person is unable to

       [e]ngage in any substantial gainful activity by reason of any medically
       determinable physical or mental impairment which can be expected to result
       in death or which has lasted or can be expected to last for a continuous
       period of not less than 12 months.

42 U.S.C. §§ 423(d)(1)(A) & 1382c(a)(3)(A). A “physical or mental impairment” is one

resulting from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques.

42 U.S.C. §§ 423(d)(3) & 1382c(a)(3)(D).

       The Commissioner of Social Security employs a five-step, sequential evaluation

process to determine whether a claimant is entitled to benefits. See 20 C.F.R. §§ 404.1520

& 416.920 (2010). The process asks:

       (1)    Is the person presently unemployed?
       (2)    Is the person’s impairment(s) severe?
       (3)    Does the person’s impairment(s) meet or equal one of the specific
              impairments set forth in 20 C.F.R. Pt. 404, Subpt. P, App. 1?
       (4)    Is the person unable to perform his or her former occupation?
       (5)    Is the person unable to perform any other work within the economy?
       An affirmative answer to any of the questions leads either to the next
       question, or, on steps three and five, to a finding of disability. A negative
       answer to any question, other than step three, leads to a determination of
       “not disabled.”

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986).

       The burden of proof rests on a claimant through Step 4. See Phillips v. Barnhart,

357 F.3d 1232, 1237–39 (11th Cir. 2004). Claimants establish a prima facie case of

disability once they meet the burden of proof from Step 1 through Step 4. At Step 5, the

burden shifts to the Commissioner, who must then show there are a significant number of

jobs in the national economy the claimant can perform. Id.

       To perform the fourth and fifth steps, the ALJ must determine the claimant’s

Residual Functional Capacity (“RFC”). Id. at 1238–39. RFC is what the claimant still is

able to do despite his impairments and is based on all relevant medical and other evidence.

Id. It also may contain both exertional and nonexertional limitations. Id. at 1242–43. At

the fifth step, the ALJ considers the claimant’s RFC, age, education, and work experience

to determine if there are jobs available in the national economy that the claimant can

perform. Id. at 1239. To do this, the ALJ may either use the Medical Vocational

Guidelines (“grids”) or hear testimony from a vocational expert (“VE”). Id. at 1239–40.

       The grids allow the ALJ to consider factors such as age, confinement to sedentary

or light work, inability to speak English, educational deficiencies, and lack of job

experience.   Each factor independently could limit the number of jobs realistically

available to an individual. Id. at 1240. Combinations of these factors yield a statutorily-

required finding of “Disabled” or “Not Disabled.” Id.
            IV. ADMINISTRATIVE FINDINGS AND CONCLUSIONS

       Plaintiff was born in 1982 and was 34 years old at the time of the ALJ’s decision.

R. 12, 286, 289 & 304. He completed high school and had past relevant work as a

convenience store cashier, fast food worker, and hand packer. R. 25, 103–04 & 308.

Plaintiff alleged disability due to bipolar disorder, antisocial personality disorder, high

cholesterol, and psychosocial tendencies. R. 307.

       The ALJ found that Plaintiff’s cholelithiasis, bipolar disorder, antisocial

personality disorder, history of intermittent explosive disorder, and obesity were severe

impairments that did not, alone or in combination, meet or equal the requirements of any

of the impairments listed at 20 C.F.R. Part 404, Subpart P, Appendix 1 (Listing of

Impairments). R. 18–20. The ALJ then found that Plaintiff had the RFC to perform a full

range of medium work with nonexertional limitations. R. 20–25; see 20 C.F.R.

§§ 404.1567(c) & 416.967(c) (defining medium work). Next, the ALJ found, based on

the testimony of a VE, that Plaintiff could perform his past relevant work as a hand packer

as well as other jobs that existed in significant numbers in the national economy. R. 25–

27 & 103–08. Thus, the ALJ found that Plaintiff was not disabled from December 1, 2013

through the date of the decision. R. 27.

                             V. MEDICAL HISTORY

       On May 26, 2016, Griggs presented to Rene J. Britt, Ph.D. for a psychological and

educational evaluation to assess his current level of functioning. R. 474. With respect to

social history, Dr. Britt noted that Griggs “struggles with daily living skills . . . . His wife

does ‘everything’ around [the] house . . . . He has very poor self-esteem. He does play
and interact to a limited extent with his son.” R. 475. Dr. Britt recognized that at times

Plaintiff had received treatment for Bipolar II Disorder, Anxiety, Antisocial Personality

Disorder, and Intermittent Explosive Disorder. R. 476.

       On mental status examination, Dr. Britt observed that Grigg’s “[s]peech was overly

talkative and rambling. Mood appeared dysphoric . . . . Stream of thought was rambling.

Psychotic symptoms were not observed or reported. Memory appears fair. Judgment,

insight and decision-making appear significantly impaired.” R. 476.           During her

examination, Dr. Britt administered “the Personality Assessment Inventory to further and

better assess his current symptoms. Results showed elevated levels of depression and

bipolar II symptoms. Additionally, he is diagnosed with antisocial personality disorder.

He has a history of intermittent explosive disorder.” R. 479.

       Based upon examination findings, Dr. Britt’s diagnostic impression was Bipolar II

Disorder, Antisocial Personality Disorder, and Intermittent Explosive Disorder by history.

R. 474. Dr. Britt commented that Griggs “talked excessively and he had difficulty staying

on track.   He was rambling and provided an overwhelming amount of unrelated

information.” R. 479.    Dr. Britt further opined that Griggs’ “ability to understand,

remember and carry out instructions appears moderately impaired. His ability to respond

appropriately to supervision, co-workers and work pressures in a work setting appears

severely impaired. Prognosis is guarded to poor.” R. 479–80. Furthermore, at the hearing

before the ALJ, psychological expert Dr. Cheryl Len testified that Plaintiff would have

extreme limitations in dealing with others in the workplace. R. 40.

                               VI. ISSUES PRESENTED
1.     Whether the ALJ erred by failing to address the medical opinions expressed by Dr.

Britt that supported a disability finding?

2.     Whether the ALJ erred by failing to conclude that the combination of his Bipolar

Disorder, Antisocial Personality Disorder, and history of Intermittent Explosive Disorder

met and/or medically equaled Listing 12.08?

3.     Whether the ALJ improperly acted as both judge and psychological expert?

                                      VII. ANALYSIS

       Plaintiff argues that the ALJ erred because he failed to provide reasons for refusing

to accept Dr. Britt’s medical opinion that Plaintiff’s ability to respond appropriately to

supervision, co-workers, and work pressures in a work setting was severely impaired, and

he failed to state the weight he gave to Dr. Britt’s opinion. R. 479–80. Indeed, the court

recognizes that it is reversible error for an ALJ not to articulate the weight given to a non-

treating physician’s opinion or any grounds for discounting the report. McClurkin v. Soc.

Sec. Admin., 625 F. App’x 960 (11th Cir. 2015). However, an ALJ may discount the

opinion of any physician if objective medical signs and diagnostic testing do not support

it or if the opinion is inconsistent with the record as a whole. See 20 C.F.R. § 416.927(c);

Crawford v. Comm’r of Soc. Sec., 363 F. 3d 1155, 1158 (11th Cir. 2004).

       The Commissioner argues that Dr. Britt’s designation of Plaintiff’s inability to

respond to supervision, coworkers, and work pressures as “severe” was not supported by

the evidence even to the extent it was consistent with Dr. Len’s opinion of Plaintiff’s

“extreme” limitation in this area. With respect to the medical opinions expressed by Dr.

Britt, the ALJ wrote the following:
       The Auburn Psychology Group, also a treating source, found NO (their
       emphasis) significant problems in the following areas: unusual thoughts or
       experiences, elevated mood or heightened activity, marked anxiety,
       problematic behaviors, problems with substance abuse or dependence. They
       noted that [he] is a high school graduate and that he denied academic
       difficulties throughout school. They did find that his ability to remember and
       carry out instructions was moderately impaired. His ability to respond to
       supervision, coworkers and work pressures was severely impaired. We do
       find the severe impairments listed above.

R. 24 (emphasis added). He further stated that “Dr. Britt indicated that the claimant had

severe impairments in his ability to respond appropriately to supervision, coworkers and

work pressure. Nonetheless, the undersigned finds that the evidence does not suggest

greater than marked limitation in this domain.” R. 19. Additionally, the ALJ assigned

“little weight to Dr. Len’s opinion that the claimant would have extreme limitations

interacting with others.” R. 24. In support of this conclusion, the ALJ stated “[t]his

opinion is not supported by or consistent with the medical evidence of record.

Additionally, there is generally no evidence that the claimant has ever been

institutionalized or involuntarily committed due to his condition or evidence of extreme

limitations.” R. 24.

       With respect to the medical evidence of record, the ALJ wrote:

       The evidence reveals that the claimant has reported numerous complaints of
       worsening depression and feelings of anger; however, he reported that he was
       not taking his medication as prescribed. In addition, the evidence reveals
       that the claimant generally had normal sleep and appetite. He had
       cooperative behavior, alert cognition, thought process and perception was
       within normal limits, and he had generally normal insight and judgment.
       Furthermore, according to the claimant’s self -report with Dr. Britt, . . . Some
       of his actions seem to be voluntary, not compelled by disease process i.e. “I
       was rude and abrasive.” . . . Furthermore, the claimant testified that he has
       sought employment (indicating a belief that he could work if he obtained it)
       but was unable to procure any jobs.
R. 23. The court has reviewed the medical evidence, including East Alabama Mental

Health Center records repeatedly noting that Plaintiff was cooperative, calm, and

“motivated to change,” that he “reports feeling better on medication,” and that symptoms

were largely normal while undergoing treatment. R. 22–24, 476, 501, 523, 525, 527, 547,

549, 551 & 553. Furthermore, as the ALJ discussed, Plaintiff’s reports of significant

symptoms and abnormal clinical signs regularly coincided with Plaintiff’s noncompliance

with his medication regimen. R. 22–24, 496–98, 519, 530, 534 & 539. Accordingly, the

court concludes that the medical evidence does not support a diagnosis of extreme

limitations in interacting with others and that the ALJ properly discounted expert

testimony of extreme limitations in this area. Crawford, 363 F. 3d at 1158.

       Plaintiff next argues that the ALJ erred by finding that Plaintiff’s mental

impairments did not meet or equal the criteria of Listing 12.08 (personality and impulse-

control disorders). R. 18; see 20 C.F.R. pt. 404, subpt. P, app’x 1 § 12.08. “To ‘meet’ a

Listing, a claimant must have a diagnosis included in the Listings and must provide

medical reports documenting that the conditions meet the specific criterial of the Listings

and the duration requirement.” Wilson v. Barnhart, 284 F. 3d 1219, 1224 (11th Cir. 2002).

Plaintiff’s argument that he had extreme limitation in the broad functional area of

interacting with others and thus met paragraph B criteria is based on Dr. Len’s opinion

and, by extension, Dr. Britt’s opinion. However, as explained above, these expert opinions

are due little weight because they are not supported by the medical evidence of record.
      Plaintiff finally argues that the ALJ inappropriately substituted his judgment for

that of a medical professional. Indeed, while the ALJ need not base his RFC on the

assessment of a treating or examining physician, the ALJ cannot act both as judge and

physician. See Marbury v. Sullivan, 957 F. 2d 837, 840-41 (11th Cir. 1992). Here again,

the court concludes that this argument lacks merit because, as previously discussed, the

ALJ discussed the record as a whole, which included largely normal findings and self-

reports of decreased symptoms when Plaintiff took his prescribed medications. R. 20–25.

Accordingly, substantial evidence supports the ALJ’s conclusion that Plaintiff is not

disabled.

                                  VIII. CONCLUSION

      For these reasons, the court AFFIRMS the Commissioner’s decision.

      A separate judgment will be entered herewith.

      DONE this 16th day of May, 2019.
